Title: Sartine to the American Commissioners, 1 December 1778
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Versailles 1er. Xbre. 1778
J’ai reçu, Messieurs, les quatre Recommandations que vous avez bien voulu m’adresser pour des navires Anglois, et je vous prie d’en recevoir mes remercimens.
J’ai l’honneur d’être avec beaucoup de Consideration, Messieurs, votre tres humble et très obeissant serviteur
(signé) De Sartine
Mrs. Les Deputés des Etats unis de l’a.
